

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER
SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO
SUCH SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL (WHICH OPINION
IS REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES), SUCH REGISTRATION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.



Date: April 7, 2008
 
Warrant to Purchase
***__________***
Shares


MARANI BRANDS, INC.

(Incorporated under the laws of the State of Nevada)

REPRESENTATIVE'S WARRANT FOR THE PURCHASE OF SHARES OF

COMMON STOCK
Warrant Price:
$0.10 per share, subject to adjustment as provided below.


                 THIS IS TO CERTIFY that, for value received,
_____________________ and its assigns (collectively, the "Holder"), is entitled
to purchase, subject to the terms and conditions hereinafter set forth, up to
__________ shares of the common stock, par value $0.001 per share ("Common
Stock"), of MARANI BRANDS, INC., a Nevada corporation (the "Company"), and to
receive certificate(s) for the Common Stock so purchased.

                 1.            Exercise Period and Vesting. The exercise period
is the period beginning on the date of this Warrant (the "Issuance Date") and
ending at 5:00 p.m., Pacific Standard Time, on April 7, 2013 (the "Exercise
Period"). This Warrant is vested in full as of the Issuance Date and is
immediately exercisable by Holder. This Warrant will terminate automatically and
immediately upon the expiration of the Exercise Period.

                 Notwithstanding the foregoing, in no event shall Holder be
entitled to exercise any portion of the Warrant to the extent that, after such
exercise, the sum of (1) the number of shares of Common Stock beneficially owned
by the Holder, and (2) the number of shares of Common Stock issuable upon the
full or partial exercise of the Warrant with respect to which the determination
of this sentence is being made, would result in beneficial ownership by Holder
of more than 4.99% of the outstanding shares of Common Stock (after taking into
account the shares to be issued to Holder



1

--------------------------------------------------------------------------------



upon such exercise). For purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "1934 Act") "), and Rule 13d-3
promulgated thereunder. This provision shall not apply to unless and until the
Company is subject to the reporting requirements of the 1934 Act.

                 2.            Exercise of Warrant; Cashless Exercise. This
Warrant may be exercised, in whole or in part, at any time and from time to time
during the Exercise Period. Such exercise shall be accomplished by tender to the
Company of the purchase price set forth above as the warrant price ($0.10 per
share) (the "Warrant Price"), either (a) in cash, by wire transfer or by
certified check or bank cashier's check, payable to the order of the Company, or
(b) by surrendering such number of shares of Common Stock received upon exercise
of this Warrant with a current market price equal to the Warrant Price (a
"Cashless Exercise"), together with presentation and surrender to the Company of
this Warrant. Upon receipt of the foregoing, the Company will deliver to the
Holder, as promptly as possible, a certificate or certificates representing the
shares of Common Stock so purchased, registered in the name of the Holder or its
transferee (as permitted under Section 3 below). With respect to any exercise of
this Warrant, the Holder will for all purposes be deemed to have become the
holder of record of the number of shares of Common Stock purchased hereunder on
the date this Warrant or a copy hereof and payment of the Warrant Price is
received by the Company (the "Exercise Date"), irrespective of the date of
delivery of the certificate evidencing such shares, except that, if the date of
such receipt is a date on which the stock transfer books of the Company are
closed, such person will be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open. Fractional shares of Common Stock will not be issued upon the
exercise of this Warrant. In lieu of any fractional shares that would have been
issued but for the immediately preceding sentence, the Holder will be entitled
to receive cash equal to the current market price of such fraction of a share of
Common Stock on the trading day immediately preceding the Exercise Date. In the
event this Warrant is exercised in part, the Company shall issue a new Warrant
to the Holder covering the aggregate number of shares of Common Stock as to
which this Warrant remains exercisable for.

                 If the Holder elects to conduct a Cashless Exercise, the
Company shall cause to be delivered to the Holder a certificate or certificates
representing the number of shares of Common Stock computed using the following
formula:



  X  =  Y (A-B)                     A  



                 Where:



  X = the number of shares of Common Stock to be issued to Holder;           Y =
the portion of the Warrant (in number of shares of Common Stock) being exercised
by Holder (at the date of such calculation);           A = the fair market value
of one share of Common Stock on the Exercise Date (as calculated below); and    
      B = Warrant Price (as adjusted to the date of such calculation).



2

--------------------------------------------------------------------------------



                 For purposes of the foregoing calculation, "fair market value
of one share of Common Stock on the Exercise Date" shall mean: (i) if the
principal trading market for such securities is a national or regional
securities exchange, the closing price on such exchange for the day immediately
prior to such Exercise Date; (ii) if sales prices for shares of Common Stock are
reported by the The NASDAQ Stock Market (or a similar system then in use), the
last reported sales price for the day immediately prior to such Exercise Date;
or (iii) if neither (i) nor (ii) above are applicable, and if bid and ask prices
for shares of Common Stock are reported in the over-the-counter market by Nasdaq
(or, if not so reported, by the National Quotation Bureau), the average of the
high bid and low ask prices so reported for the ten (10) trading days
immediately prior to such Exercise Date. Notwithstanding (i), (ii), and (iii)
above, if there is no reported closing price, last reported sales price, or bid
and ask prices, as the case may be, for the period in question, then the current
market price shall be determined as of the latest ten (10) day period prior to
such day for which such closing price, last reported sales price, or bid and ask
prices, as the case may be, are available, unless such securities have not been
traded on an exchange or in the over-the-counter market for ten (10) or more
days immediately prior to the day in question, in which case the current market
price shall be determined in good faith by, and reflected in a formal resolution
of, the Board of Directors of the Company. The Company acknowledges and agrees
that this Warrant was issued on the Issuance Date.

                 3.            Transferability and Exchange.

                                (a)            This Warrant, and the Common
Stock issuable upon the exercise hereof, may not be sold, transferred, pledged
or hypothecated unless the Company shall have been provided with an opinion of
counsel reasonably satisfactory to the Company in form, scope and substance
reasonably satisfactory to the Company, or other evidence reasonably
satisfactory to it, that such transfer is not in violation of the Securities
Act, and any applicable state securities laws. Subject to the satisfaction of
the aforesaid condition, this Warrant and the underlying shares of Common Stock
shall be transferable from time to time by the Holder upon written notice to the
Company. If this Warrant is transferred, in whole or in part, the Company may,
upon surrender of this Warrant to the Company, deliver to each transferee a
Warrant evidencing the rights of such transferee to purchase the number of
shares of Common Stock that such transferee is entitled to purchase pursuant to
such transfer. The Company may place a legend similar to the legend at the top
of this Warrant on any replacement Warrant and on each certificate representing
shares of common stock issuable upon exercise of this Warrant or any replacement
Warrants. Only a registered Holder may enforce the provisions of this Warrant
against the Company. A transferee of the original registered Holder becomes a
registered Holder only upon delivery to the Company of the original Warrant and
an original Assignment, substantially in the form set forth in Exhibit B
attached hereto.

                                (b)            This Warrant is exchangeable upon
its surrender by the Holder to the Company for new Warrants of like tenor and
date representing in the aggregate the right to purchase the number of shares
purchasable hereunder, each of such new Warrants to represent the right to
purchase such number of shares as may be designated by the Holder at the time of
such surrender.

                 4.            Adjustments to Warrant Price and Number of Shares
Subject to Warrant. The Warrant Price and the number of shares of Common Stock
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of any of the events



3

--------------------------------------------------------------------------------



specified in this Section 4. For the purpose of this Section 4, "Common Stock"
means shares now or hereafter authorized of any class of common stock of the
Company and any other stock of the Company, however designated, that has the
right to participate in any distribution of the assets or earnings of the
Company without limit as to per share amount (excluding, and subject to any
prior rights of, any class or series of preferred stock).

                                (a)            In case the Company shall (i) pay
a dividend or make a distribution in shares of Common Stock or other securities,
which are convertible or exchangeable into shares of common stock, (ii)
subdivide its outstanding shares of Common Stock into a greater number of
shares, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares, or (iv) issue by reclassification of its shares of Common
Stock other securities, which are convertible or exchangeable into shares of
common stock of the Company, then the Warrant Price in effect at the time of the
record date for such dividend or on the effective date of such subdivision,
combination or reclassification, and/or the number and kind of securities
issuable on such date, shall be proportionately adjusted so that the Holder of
any Warrant thereafter exercised shall be entitled to receive the aggregate
number and kind of shares of Common Stock (or such other securities other than
Common Stock) of the Company, at the same aggregate Warrant Price, that, if such
Warrant had been exercised immediately prior to such date, the Holder would have
owned upon such exercise and been entitled to receive by virtue of such
dividend, distribution, subdivision, combination or reclassification. Such
adjustment shall be made successively whenever any event listed above shall
occur.

                                (b)            For the purpose of any
computation under any subsection of this Section 4, the "current market price"
per share of Common Stock on any date shall be the per share price of the Common
Stock on the trading day immediately prior to the event requiring an adjustment
hereunder and shall be: : (i) if the principal trading market for such
securities is a national or regional securities exchange, the closing price on
such exchange for the day immediately prior to such Exercise Date; (ii) if sales
prices for shares of Common Stock are reported by the The NASDAQ Stock Market
(or a similar system then in use), the last reported sales price for the day
immediately prior to such Exercise Date; or (iii) if neither (i) nor (ii) above
are applicable, and if bid and ask prices for shares of Common Stock are
reported in the over-the-counter market by Nasdaq (or, if not so reported, by
the National Quotation Bureau), the average of the high bid and low ask prices
so reported for the ten (10) trading days immediately prior to such Exercise
Date. Notwithstanding (i), (ii), and (iii) above, if there is no reported
closing price, last reported sales price, or bid and ask prices, as the case may
be, for the period in question, then the current market price shall be
determined as of the latest ten (10) day period prior to such day for which such
closing price, last reported sales price, or bid and ask prices, as the case may
be, are available, unless such securities have not been traded on an exchange or
in the over-the-counter market for ten (10) or more days immediately prior to
the day in question, in which case the current market price shall be determined
in good faith by, and reflected in a formal resolution of, the Board of
Directors of the Company.

                                (c)            Notwithstanding any provision
herein to the contrary, no adjustment in the Warrant Price shall be required
unless such adjustment would require an increase or decrease of at least 1% in
the Warrant Price; provided, however, that any adjustments which by reason of
this subsection (d) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment. All calculations under this
Section 4 shall be made to the nearest cent or the nearest one-hundredth of a
share, as the case may be.



4

--------------------------------------------------------------------------------



                                (d)            In the event that at any time, as
a result of an adjustment made pursuant to subsection (a) above, the Holder of
any Warrant thereafter exercised shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, thereafter the
number of such other shares so receivable upon exercise of any Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the shares of Common
Stock contained in this Section 4, and the other provisions of this Warrant
shall apply on like terms to any such other shares.

                                (e)            If the Company merges or
consolidates into or with another corporation or entity, or if another
corporation or entity merges into or with the Company (excluding such a merger
in which the Company is the surviving or continuing corporation and which does
not result in any reclassification, conversion, exchange, or cancellation of the
outstanding shares of Common Stock), then, as a condition to such consolidation
or merger (a "Transaction"), lawful and adequate provision shall be made whereby
the Holder shall have the right from and after the Transaction to receive, upon
exercise of this Warrant and upon the terms and conditions specified herein and
in lieu of the shares of the Common Stock that would have been issuable if this
Warrant had been exercised immediately before the Transaction, such shares of
stock, securities, or assets as the Holder would have owned immediately after
the Transaction if the Holder had exercised this Warrant immediately before the
effective date of the Transaction.

                 5.            Reservation of Shares. The Company agrees at all
times to reserve and hold available out of its authorized but unissued shares of
Common Stock the number of shares of Common Stock issuable upon the full
exercise of this Warrant. The Company further covenants and agrees that all
shares of Common Stock that may be delivered upon the exercise of this Warrant
will, upon delivery, be fully paid and nonassessable and free from all taxes,
liens and charges with respect to the purchase thereof hereunder.

                 6.            Notices to Holder. Upon any adjustment of the
Warrant Price (or number of shares of Common Stock purchasable upon the exercise
of this Warrant) pursuant to Section 4, the Company shall promptly thereafter
cause to be given to the Holder written notice of such adjustment. Such notice
shall include the Warrant Price (and/or the number of shares of Common Stock
purchasable upon the exercise of this Warrant) after such adjustment, and shall
set forth in reasonable detail the Company's method of calculation and the facts
upon which such calculations were based. Where appropriate, such notice shall be
given in advance and included as a part of any notice required to be given under
the other provisions of this Section 6.

                 In the event of (a) any fixing by the Company of a record date
with respect to the holders of any class of securities of the Company for the
purpose of determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of the
Company, then and in each such event the Company will give the Holder a written
notice specifying, as the case may be (i) the record date for the purpose of
such dividend, distribution, or right, and stating the amount and character of
such dividend, distribution, or right; or (ii) the date on which any such
reorganization,



5

--------------------------------------------------------------------------------



reclassification, recapitalization, transfer, consolidation, merger, conveyance,
dissolution, liquidation, or winding up is to take place and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such capital
stock or securities receivable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock
securities) for securities or other property deliverable upon such event. Any
such notice shall be given at least 10 days prior to the earliest date therein
specified.

                 7.            No Rights as a Stockholder. This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company, nor to any other rights whatsoever except the rights herein set forth.

                 8.            Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Company, the Holder and their
respective successors and permitted assigns.

                 9.            Notices. The Company agrees to maintain a ledger
of the ownership of this Warrant (the "Ledger"). Any notice hereunder shall be
given by registered or certified mail if to the Company, at its principal
executive office and, if to the Holder, to its address shown in the Ledger of
the Company; provided, however, that the Holder may at any time on three (3)
days written notice to the Company designate or substitute another address where
notice is to be given. Notice shall be deemed given and received after a
certified or registered letter, properly addressed with postage prepaid, is
deposited in the U.S. mail.

                 10.          Severability. Every provision of this Warrant is
intended to be severable. If any term or provision hereof is illegal or invalid
for any reason whatsoever, such illegality or invalidity shall not affect the
remainder of this Warrant.

                 11.          Governing Law. This Warrant shall be governed by
and construed in accordance with the laws of the State of California without
giving effect to the principles of choice of laws thereof.

                 12.          Attorneys' Fees. In any action or proceeding
brought to enforce any provision of this Warrant, the prevailing party shall be
entitled to recover reasonable attorneys' fees and disbursements in addition to
its costs and expenses and any other available remedy.

                 13.          Entire Agreement. This Warrant (including the
Exhibits attached hereto) constitutes the entire understanding and agreement
between the Company and the Holder with respect to the subject matter hereof,
and supersedes all prior negotiations, discussions, agreements and
understandings relating to such subject matter.

                 IN WITNESS WHEREOF, the Company has caused this Warrant to be
executed by its duly authorized officer as of the date first set forth above.



  MARANI BRANDS, INC.


By: _______________________________
Name:    Margrit Eyraud
Title:      President



6

--------------------------------------------------------------------------------



Exhibit A

SUBSCRIPTION FORM

(To be Executed by the Holder to Exercise the Rights To Purchase Common Stock
Evidenced by the Within Warrant)

                 The undersigned hereby irrevocably subscribes for _______
shares of the Common Stock (the "Stock") of Marani Brands, Inc., a Nevada
corporation (the "Company"); pursuant to and in accordance with the terms and
conditions of the attached Warrant (the "Warrant"), and hereby makes payment of
$_______ therefor by [tendering cash, wire transferring or delivering a
certified check or bank cashier's check, payable to the order of the Company]
[surrendering _______ shares of Common Stock received upon exercise of the
Warrant, which shares have a current market price equal to such payment as
required in Section 2 of the Warrant]. The undersigned requests that a
certificate for the Stock be issued in the name of the undersigned and be
delivered to the undersigned at the address stated below. If the Stock is not
all of the shares purchasable pursuant to the Warrant, the undersigned requests
that a new Warrant of like tenor for the balance of the remaining shares
purchasable thereunder be delivered to the undersigned at the address stated
below.

                 In connection with the issuance of the Stock, I hereby
represent to the Company that I am acquiring the Stock for my own account for
investment and not with a view to, or for resale in connection with, a
distribution of the shares within the meaning of the Securities Act of 1933, as
amended (the "Securities Act").

                 I understand that because the Stock has not been registered
under the Securities Act, I must hold such Stock indefinitely unless the Stock
is subsequently registered and qualified under the Securities Act or is exempt
from such registration and qualification. I shall make no transfer or
disposition of the Stock unless (a) such transfer or disposition can be made
without registration under the Securities Act by reason of a specific exemption
from such registration and such qualification, or (b) a registration statement
has been filed pursuant to the Securities Act and has been declared effective
with respect to such disposition. I agree that each certificate representing the
Stock delivered to me shall bear substantially the same as set forth on the
front page of the Warrant.

                 I agree that each certificate representing the Stock delivered
to me shall bear substantially the same legend as set forth on the front page of
the Warrant, unless it is legally permissible to issue the certificate without
legend because either it was registered or pursuant to Rule 144.



  Date: _______________________________ Signed: _______________________________

Address: ______________________________
 _____________________________________



A-1

--------------------------------------------------------------------------------



Exhibit B

ASSIGNMENT

(To be Executed by the Holder to Effect Transfer of the Attached Warrant)

For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions hereof, and does hereby irrevocably
constitute and appoint _________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.




  Date: _______________________________ Signed: _______________________________


Please print or typewrite
name and address of
assignee:

_______________________________

_______________________________

_______________________________ Please insert Social Security
or other Tax Identification
Number of Assignee:

 _____________________________________

